Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 5 are pending.

Allowable Subject Matter
Claims 1 and 5 are allowed (renumbered claims 1 and 2, respectively).
The following is an examiner’s statement of reasons for allowance: Prior art teaches of determining whether to transmit a first uplink channel based on priority when there are at least two uplink channels that overlap in a first sub-slot, wherein priorities of uplink channels are ranked from low to high as follows: an uplink channel without Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) on a subframe: an uplink channel without HARQ-ACK in a slot; an uplink channel without HARQ-ACK without reference signal in a sub-slot; an uplink channel without HI ARQ-ACK. with reference signal in a sub-slot; an uplink channel with HARQ-ACK on a subframe; an uplink channel with HARQ-ACK in a slot; an uplink channel with HARQ-ACK in a sub-slot (See LG). In addition, prior art teaches of transmitting in a first sub-slot and second sub-slot that are adjacent, the second sub-slot comprising a reference signal used to demodulate uplink data comprised in the first sub-slot (See Ericsson).

	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce: “receiving, by a terminal device, uplink grant information transmitted by a network device, wherein the uplink grant information is used to instruct the terminal device to transmit a first uplink channel in a first sub-slot and to transmit a second uplink channel in a second sub-slot, wherein the first uplink channel comprises uplink data and does not comprise a reference signal, the second uplink channel comprises a reference signal and does not comprise uplink data, the first sub-slot and the second sub-slot are adjacent sub-slots on a first carrier, the first sub-slot is prior to the second sub-slot, and the reference signal comprised in the second uplink channel is used to demodulate the uplink data comprised in the first uplink channel; and when there are at least two uplink channels overlapping in the first sub-slot and a total transmitting power for transmitting the at least two uplink channels exceeds a maximum transmitting power of the terminal device, determining, by the terminal device, whether to transmit the first uplink channel in the first sub-slot according to a priority of the first uplink channel, wherein priorities of uplink channels are ranked from low to high as follows: an uplink channel without Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) on a subframe; an uplink channel without HARQ-ACK in a slot; an uplink channel without HARQ-ACK without reference signal in a sub-slot; an uplink channel without HI ARQ-ACK. with reference signal in a sub-slot; an uplink channel with HARQ-ACK on a subframe; an uplink channel with HARQ-ACK in a slot; an uplink channel with HARQ-ACK in a sub-slot; and wherein if the first uplink channel does not comprise the HARQ-ACK, the determining, by the terminal device, whether to transmit the first uplink channel in the first sub-slot according to the priority of uplink channel comprises: determining a priority of the first uplink channel to be the priority of uplink channel without HARQ-ACK with reference signal in a sub-slot; and Docket No, 7004990 NY Application No- 16/711096 determining whether to transmit the first uplink channel in the first sub-slot according to the priority of the first uplink channel”, as claimed (emphasis added).	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiong et al. (US# 2020/0274660 – which teaches of determining UCI priority for HARQ-ACK feedback).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477